Citation Nr: 0211725	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA) denying 
service connection for PTSD.  

A hearing was held at the RO before a hearing officer in 
April 2001.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to an inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001), 67 FR 10330 (2002) (to be codified at 38 C.F.R. 
§ 3.304 (f)); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records are unavailable and were presumably 
destroyed in a fire at a records center.  The veteran's 
report of separation from service shows that he served with 
the 556th Transportation Heavy Truck Company.  He was not 
wounded in action.  He received the Korean Service Medal with 
2 Bronze Campaign Stars and a United Nations Service Medal.

Received in July 1991 were records from private treatment 
providers, including J. Loren Smith, DO.  The medical 
records, dated from 1986 to 1991, reflect the veteran's 
treatment for conditions other than psychiatric disorders.

In connection with the current claim for service connection 
for PTSD, the RO contacted the veteran in an attempt to 
obtain secondary sources of treatment in service, other than 
service medical records.  He was requested to complete a form 
specifying illnesses or injuries in service and facilities 
where treatment was rendered.  In July 1998, the veteran 
responded that he had not been treated in Korea.  

A statement from the veteran's spouse was received in July 
1998.  She indicated that the veteran had nightmares and 
awoke crying, talking about people she did not know.  He was 
jumpy, tense and could not concentrate.  The veteran had made 
a suicide attempt in 1991.  He described his time in Korea as 
a living nightmare.  He mentioned that he had witnessed two 
fellow servicemen being killed while he was in Korea.  The 
veteran avoided watching war movies or listening to stories 
about war.

In a statement received in August 1998, the veteran advised 
that he served in Korea with the 556th Truck Company.  His 
duties involved hauling ammunition from ships to ammunition 
dumps.  He and two buddies had been fired upon and the two 
buddies were killed.  This experience had left a remaining 
impact upon him.

A statement was received from the veteran in September 1998.  
He named the following individuals as the buddies killed in 
Korea:  Bob Romines and Dago Maby Weaver.  A question mark 
was added after each name.  The veteran reported that the 
fellow servicemen had been killed on or about the second 
month of 1952 at Hundia, Korea.  

Added to the record in September 1998 were reports of the 
veteran's treatment at Thomas Memorial Hospital in August 
1979 and in December 1991.  On admission to hospitalization 
in December 1991, it was noted that the veteran had a long 
history of alcohol use, dependence and depression.  The final 
diagnoses included major depressive episode, recurrent; and 
alcohol abuse withdrawal.  The treatment report was signed by 
John MacCallum, M.D.

Added to the record in September 1998 was a statement from a 
private practitioner whose signature cannot be discerned.  It 
was reported that the veteran had been seen at periodic 
intervals since 1981 for treatment of anxiety and depression.  
The veteran had complained of poor sleep pattern, a shaky 
feeling inside, lassitude, poor concentration and 
irritability.

A letter from the RO to John MacCalum, M.D., dated in October 
1998, advised that the veteran had applied for disability 
benefits showing treatment by that physician from December 1, 
1990 to December 31, 1990.  The RO's letter to the physician 
was returned as not deliverable.

A letter was received in November 1999 from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  It 
was reported that U.S. Army records verified that the 556th 
Transportation Company, the veteran's unit of assignment 
during the Korean War, was located at the Heunde [Hundie] 
Ammunition Depot, a location the veteran mentioned.  However, 
after extensive research, USASCRUR was unable to verify the 
veteran's listed stressors.  Specifically, U.S. Army 
causality files did not list a "Bob Romines" or a "Dago 
Maby Weaver" as having been killed during the time frame the 
veteran mentioned.  

Associated with claims file were reports of the veteran's 
treatment at a VA hospital in August 2000.  The veteran 
presented, "feeling very depressed and wanting to do myself 
in."  He reported significant sleep problems in the past 
with frequent awakening and difficulty falling asleep.  He 
also had dreams and nightmares concerning the events he 
experienced in Korea when two of his close friends were shot 
by snipers in front of him.  The diagnoses on Axis I were 
major depressive disorder and PTSD (confirmed by 
psychological testing).

Added to the record were VA outpatient reports, dated from 
July 1991 to May 2001.  The diagnoses included PTSD and major 
depressive disorder.

A hearing was held in April 2001 before a hearing officer at 
the RO.  In testimony, the veteran related that he was a 
truck driver in Korea.  He had been unloading ammunition from 
a ship in February 1952 when two fellow servicemen were 
killed by sniper gunfire.  Thereafter, he had experienced 
nightmares, sleep problems and crying spells.  He indicated 
that the servicemen might have been Korean or might have been 
American.  He identified the following two American 
servicemen as having either been wounded or killed by the 
sniper gunfire:  Bob Romines and "Dago" Maby Weaver.  

During the hearing in April 2001, the hearing officer 
informed the veteran and his representative of the type of 
evidence which VA would try to obtain.  He advised that VA 
would try to obtain any type of records which were compiled 
by the federal government, such as service medical records, 
casualty reports, or VA medical reports.  He noted that VA 
would request those records directly.  Additionally, the 
hearing officer advised that the veteran could fill out a 
release of information form providing a list of names and 
addresses of private treatment providers and approximate 
dates of treatment.  He noted that VA would then try to 
obtain the private medical records identified by the veteran.  
Further, the hearing officer pointed out that the veteran 
could also try to obtain private medical records on his own.  

A memorandum from the RO, dated in November 2001, reflects 
that it had requested the service department to search 
morning reports in connection with the veteran's claimed 
stressor of having witnessed fellow servicemen killed in 
Korea.  The memorandum relates that a search had been made of 
morning reports for the 556th Transportation Heavy Truck 
Company from January 1, 1952 to March 30, 1952.  One 
reference was found to "Romines, Robert L., SN 14225612," 
but it did not pertain to an individual wounded in action or 
killed in action.  Further research into showed that Mr. 
Romines served in the army until 1961 and a search of his 
intact service record showed no indication of injury in Korea 
in 1952.  No remarks at all relating to Dago Maby Weaver were 
located in morning reports.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

The National Personnel Records Center (NPRC) indicated that 
the veteran's service medical records may have been destroyed 
in a fire in 1973.  Where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Also, when a veteran's records have been destroyed, the VA 
has an obligation to search for alternative records which 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare, supra.  

With respect to the RO's obligation to search for alternative 
records, the RO contacted the veteran in an attempt to obtain 
secondary sources of treatment in service, other than service 
medical records.  He was requested to complete a form 
specifying illnesses or injuries in service and facilities 
where treatment was rendered.  Further, the RO obtained 
information based on a service department search of morning 
reports in connection with the veteran's claimed stressor of 
having witnessed fellow servicemen killed in Korea.  The 
Board concludes that the RO has adequately searched alternate 
sources of service department records.

By the September 2000 statement of the case and the April 
2002 supplemental statements of the case provided the 
appellant, the RO has furnished him the pertinent laws and 
regulations governing the claim and reasons for the denial of 
his claim.  Also, at a hearing conducted in April 2001, a VA 
hearing officer specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain records which were 
under the control of federal government agencies.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Additionally, pertinent post-service medical records have 
been associated with the record to the extent feasible, and 
the appellant has had the opportunity to testify at a 
hearing.

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Furthermore, 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
read as follows:

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

67 FR 10330 (2002) (to be codified at 38 C.F.R. § 3.304 (f)).

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  In diagnosing PTSD, 
doctors typically rely on the unverified stressor information 
provided by the patient.  A doctor's recitation of a veteran-
patient's statements is no more probative than the veteran-
patient's statements made to VA.  Therefore, VA is not 
required to accept a doctor's diagnosis of PTSD due to the 
claimed inservice stressor as proof that the stressor 
occurred or that PTSD is service connected. 

Regarding whether the veteran was engaged in combat, the 
Board notes that the veteran had service in Korea as a truck 
driver and was assigned to a transportation company.  The 
Board also notes that the veteran's report of separation from 
service is entirely negative for any awards or decorations 
that would indicate combat participation.  In this regard, he 
did not receive a Purple Heart, Combat Infantryman Badge, or 
any citations for valor.  In view of the veteran's duty 
assignment in Korea and the absence of awards or decorations 
indicating combat exposure, the Board finds that the veteran 
did not engage in combat.  Consequently, since his reported 
stressor is not combat related, his lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressor.  VA is not required to accept the veteran's 
uncorroborated account of a stressor.  

The veteran's alleged stressor involves his having witnessed 
two fellow servicemen get killed by enemy snipers as he and 
the two fellow servicemen were loading or unloading 
ammunition.  Here, USASCRUR's search of official records 
simply does not establish the claimed episode of the veteran 
having come under sniper attack at which time two fellow 
servicemen were killed.  Moreover, service department morning 
reports do not identify either of the individuals named by 
the veteran as casualties, as having been killed in action or 
wounded in action.  

The Board is aware that VA clinicians have rendered a 
diagnosis of PTSD.  However, that diagnosis was based on the 
veteran's unverified history of an alleged stressor.  As 
previously discussed, the alleged stressor could not be 
verified by evidence independent of the veteran's assertions.  
The Board is not required to grant service connection for 
PTSD because a physician accepted as credible the veteran's 
description of his Korean experiences and diagnosed PTSD.  
Godfrey, supra.  In summary, the available evidence does not 
support a grant of service connection for PTSD.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

